Case 8:20-cv-00054-JVS-DFM Document 26 Filed 08/13/20 Page 1 of 2 Page ID #:105



 1   Yana A. Hart, Esq. (SBN: 306499)
     yana@kazlg.com
 2
     KAZEROUNI LAW GROUP, APC
 3   2221 Camino Del Rio South, Suite 101
     San Diego, CA 92108
 4
     Telephone: (619) 233-7770
 5   Facsimile: (619) 297-1022
 6
     Attorneys for Plaintiff,
 7   Carrina Mendez
 8
 9
10
                                 UNITED STATES DISTRICT COURT
11                              CENTRAL DISTRICT OF CALIFORNIA
12   Carrina Mendez, Individually and on            CASE NO. 8:20-CV-00054-JVS-DFM
13   behalf of all others similarly situated,

14                        Plaintiff,                JOINT NOTICE OF SETTLEMENT
15
               v.
16
17   Boot Barn, Inc.,
18
                          Defendant.
19
20
21          NOTICE IS HEREBY GIVEN that this case has been settled on an individual
22   basis. The Parties anticipate filing a Stipulation for Dismissal of this action in its
23   entirety with prejudice as to the named Plaintiff and without prejudice as to the
24   Putative Class within 60 days. The Parties request that all pending dates and filing
25   requirement be vacated and that the court set a deadline on or after October 10, 2020
26   for filing a Stipulation for Dismissal.
27   //
28   //


     JOINT NOTICE OF SETTLEMENT                 1             CASE NO. 8:20-CV-00054-JVS-DFM
Case 8:20-cv-00054-JVS-DFM Document 26 Filed 08/13/20 Page 2 of 2 Page ID #:106



 1
 2   Date: August 13, 2020                     KAZEROUNI LAW GROUP, APC
 3
                                               By: s/ Yana A. Hart
 4                                                  Yana A. Hart, Esq.
                                                    Attorneys for Plaintiff
 5
 6
     Date: August 13, 2020                     MCGUIRE WOODS LLP
 7
 8                                             By: s/ Sarah A. Zielinski
 9                                                  Sarah A. Zielinski, Esq.
                                                    Justin T. Yedor, Esq.
10                                                  Amy S. Gilbert, Esq.
11                                                  Attorneys for Defendant

12
13
14
15
                                   SIGNATURE CERTIFICATION
16
            Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
17
     and Procedures Manual, I hereby certify that the content of this document is
18
     acceptable to counsel for the Defendant, and that I have obtained their authorization to
19
     affix their electronic signatures to this document.
20
21
22   Date: August 13, 2020                     KAZEROUNI LAW GROUP, APC

23                                             By: s/ Yana A. Hart
24                                                  Yana A. Hart, Esq.
                                                    Attorneys for Plaintiff
25
26
27
28


     JOINT NOTICE OF SETTLEMENT               2                 CASE NO. 8:20-CV-00054-JVS-DFM
